DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 8/22/2022 have been fully considered but they are not persuasive. 
Drawings
Drawing submitted on 8/22/2022 has been accepted by the Examiner.
101 Rejections
101 software perse rejection has been withdrawn based on the amendment filed on 8/22/2022.  101 abstract idea of claims 11, 17-20 has been withdrawn.
103 Rejections
With respect to applicant’s argument that Uy does not explicitly teach the “services” as disclosed by the invention, Examiner respectfully disagrees. 
Uy teaches in paragraph [0081, The requesting entities may include U.S. Customs, corporate divisions, corporate customs, or other sources], [0136, 0140] which describes that multiple entities i.e U.S customs, corporate divisions.  The entities are the services because the entities provides multiple services to the users. 
With respect to applicant’s argument that Uy does not explicitly teach “technical documentation generation services”, Examiner respectfully disagrees.  Uy teaches in para. [0154] teaches that a report is generated for multiple services i.e. US customs.  Technical documentation is generated using the service “Trade Compliance System” as shown in fig. 7, 8 and para. [0107, 0109] and fig. 1 teaches the system which executes the services includes a computer processor.
Therefore, Uy teaches the method or system which processes the claims services. 
Sholtis also teaches using CAD to create report (documentation) using rules and detecting violations of rules in col. 44, lines 25-35.  Therefore, Uy and Sholtis are in the same field of endeavor.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate extracting data record according to a filter/rule and automatically generating data record by reading data record of Sholtis into the system of Uy to have an efficient system. The motivation would be to present data that is most important to save space and also to generate data record faster.
Subramaniyan teaches a digital model of the product is generated based on the extracted documentation data and the selected set of rules, and in para. [0038, 0047, 0049]; which teaches digital model is generated based on user input data (extracted documentation) and based on the selected rules as described in [0049]).  
Thus, Uy, Sholtis and Subramaniyan are in the same field of endeavor. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate generating a digital model based on rules and data record of Subramaniyan into the system of Uy/Sholtis to have an efficient system. The motivation would be to present data in a digital model to view and understand data faster. 
Bender also teaches generating reports (documentation) and multiple types of products in para. [0129].
Thus, Uy, Sholtis, Subramaniyan and Bender are in the same field of endeavor.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate multiple types of products of BINDER into the system of Uy to have a robust system. The motivation would be to document status of multiple types of products and also to find multiple types of product status.

Examiner would suggest that Applicant focus on aspects of the details of functionalities and definition of a recipe as described in instant specification paragraph [0027, 0049, 0050], differences between rules and recipe, how documentation is generated in instant specification [0032].i.e. item description is generated from an image, definitions and functionalities of parameters as discussed in para. [0016, 0026, 0027, 0029, 0042].  Were Applicant to amend the independent claim to further clarify the above discussed limitations, then the current art rejections would be overcome. Examiner cannot, at this time, determine whether or not such amendments would make the claims allowable but they would move prosecution forward.
Other options may be available to overcome the current art rejections, the above mentioned is suggested based on the current context of the claims. Examiner is available for an interview at Applicant’s convenience to discuss the above suggestions or alternate ideas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy et al (US 2005/0010431) and in view of Sholtis et al. (US 7,702,636) and in view of Subramaniyan (US 2019/0137983) and in view of Binder et al. (US 2013/0201316).

With respect to claim 11, Uy teaches a method for generating a technical documentation of a configurable product of an electrical drive system (fig. 10; [0112, 0113]; examiner’s note: items (products) reports are the documentation of a product and paragraph [0058] describes documenting electrical drive system (i.e. automobile, motorcycle parts) data), comprising the steps of: 
selecting the product from a quantity of selectable products by a user (fig. 9, 10; [0112]; examiner’s note: users can select an item (product) from element 903 in fig. 9 to view its associated information); 
automatically generating a data record of the selected product, wherein the data record contains classification data and product data (fig. 10, [0113]; examiner’s note: when a user selects an item (product) from element 903 in fig. 9, the system generates a report of the selected item which includes classification data and other item (product) data and the data record is generated automatically in response to users selection of the product); 
transmitting the data record to at least one service of a plurality of computer-executable services ([0014], [0070]; examiner’s note: memory to store data, multiple importer are plurality of services), wherein the data record is stored in a memory accessible by a processor ([0070, 0081, 0082]; examiner’s note: the data is accessible by a processor) and the at least one service is executed by the processor, the at least one service being configured to ([0150, 0151, 0152]; fig. 18, 19; examiner’s note: importer (service), can update the information about an item (product) and the data record is transmitted to them)
extract the classification data from the received data record ([0092]; [0150, 0151, 0152]; fig. 18, 19; examiner’s note: the broker (service) transmit data record to importer (service) and importer can extract (access/view/read/update) the classification data i.e. information regarding item (product type) from the data record that is transmitted to them), 
extract documentation data from the product data based on the extracted classification data (fig. 18, 19, [0153, 0154]; examiner’s note: the broker and importer can access/update (extract) the information stored in the database), and 
generate a partial documentation of the technical documentation based on the extracted documentation data (fig. 19; [0154]; examiner’s note: the importer generated a report of adjustments (partial documentation) based on the data record (documentation data) that is transmitted to them); and 
forming, using the processor, the technical documentation by combining the partial documentations of the plurality of different ones of the at least one services ([0080]; [0081, the audit process 109 and associated functions 119 are linked to the integrated TCS database 124 so that information may be transferred to and from the various repositories and records and may be electronically updated and easily accessed and modified as necessary.]; examiner’s note: the adjusted reports (partial documentations) from various entities i.e. importer, customs (services) are integrated (combine) into TCS database);
wherein at least one of the plurality of services includes a stored set of rules which is selected based on the extracted classification data ([0071]; examiner’s note: each service i.e. customs has stored rules and classification of an item and applicable rules are selected for the product);
the selectable products include transmissions ([0010]; examiner’s note: product includes transmissions), Uy does not explicitly teach frequency converters, programmable logic controllers, analog sensors, digital sensors, rotary encoders, electric motors, mechanical elements.
Uy does not explicitly teach wherein at least one of the plurality of services includes a stored recipe which is selected using the extracted classification data; the documentation data is extracted by the at least one of the plurality of services which includes the stored recipe from the product data based on the selected Page 3 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US recipe; the data record of the selected product is automatically generated by reading data of the data record of the selected product from a database; a digital model of the product is generated based on the extracted documentation data and the selected set of rules, and frequency converters, programmable logic controllers, analog sensors, digital sensors, rotary encoders, electric motors, mechanical elements.
However, Sholtis teaches wherein at least one of the plurality of services includes a stored recipe which is selected using the extracted classification data (col. 6, lines 1-10; col. 40; lines 15-25; examiner’s note: the filters/rules are the recipes because it determines how the product record needs to be presented for each node (service)), the documentation data is extracted by the at least one of the plurality of services which includes the stored recipe from the product data based on the selected Page 3 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US recipe (col. 6, lines 1-10; col. 40; lines 15-25; examiner’s note: data records of a product is presented (extracted) according to the filter/rule (stored recipe));
the data record of the selected product is automatically generated by reading data of the data record of the selected product from a database ([col. 21, lines 20-25; col 30, lines 30-37]; examiner’s note: data record is read and automatically generated).  One of ordinary skill in the art would recognize that extracting data record according to a filter/rule and automatically generating data by reading of Sholtis into the invention of Uy to present most relevant data record.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate extracting data record according to a filter/rule and automatically generating data record by reading data record of Sholtis into the system of Uy to have an efficient system. The motivation would be to present data that is most important to save space and also to generate data record faster.
Uy and Sholtis do not explicitly teach a digital model of the product is generated based on the extracted documentation data and the selected set of rules, and frequency converters, programmable logic controllers, analog sensors, digital sensors, rotary encoders, electric motors, mechanical elements.
However, Subramaniyan teaches a digital model of the product is generated based on the extracted documentation data and the selected set of rules, and ([0038, 0047, 0049]; examiner’s note: digital model is generated based on user input data (extracted documentation) and based on the selected rules as described in [0049]).  One of ordinary skill in the art would recognize that generating a digital model using extracted documentation and a selected rule of Subramaniyan to include into the system of Uy/ Sholtis to output a report which will include digital model.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate generating a digital model based on rules and data record of Subramaniyan into the system of Uy/Sholtis to have an efficient system. The motivation would be to present data in a digital model to view and understand data faster. 
Uy, Sholtis, Subramaniyan do not in combination teach frequency converters, programmable logic controllers, analog sensors, digital sensors, rotary encoders, electric motors, mechanical elements.
However, BINDER teaches frequency converters ([0041, a voltage-to -frequency converter]), programmable logic controllers ([0493, Programmable Logic Controller (PLC)]), analog sensors ([0289, analog sensors having an analog signal output]), digital sensors ([0289, digital sensors]), rotary encoders ([0153, rotary encoder]), electric motors ([0095, an electric motor may be an ultrasonic motor]), mechanical elements ([0091, mechanical elements]).  One of ordinary skill in the art would recognize that multiple types of products i.e. frequency converters, analog/digital sensors etc. of BINDER to incorporated with the system of Uy to document the status of multiple types of products.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate multiple types of products of BINDER into the system of Uy to have a robust system. The motivation would be to document status of multiple types of products and also to find multiple types of product status.

With respect to claim 17, Uy, Sholtis, Subramaniyan and BINDER in combination teach the method according to claim 11, Uy further teaches wherein the plurality of services include an online help service configured to generate partial documentations in the form of online help data of the selected product ([0193, A link 3007H to a user guide may conveniently enable the user to consult online help with respect to understanding various features or functions of the TCS]; examiner’s note: TCS is used for generating documentation regarding a product and on-line help is available; [0155]; examiner’s note: the TCS is an online help service for partial documentation of a product).
Sholtis teaches wherein the plurality of services include Page 4 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US a CAD service configured to generate partial documentations in the form of CAD data of the selected product (col. 10, lines 60; examiner’s note: CAD is used to generate product report), and a product datasheet service (col. 23, lines 65; examiner’s note: the Datasheet is used to create a product report), which is configured to generate partial documentations in the form of product data of the selected product (col. 23, lines 65; examiner’s note: the Datasheet is used to create a product report). One of ordinary skill in the art would recognize generating a product documentation using CAD and datasheet service of Sholtis into invention of Uy and BINDER to generate documentation faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate generating a product documentation using CAD and datasheet service of Sholtis into the system of Uy/ Subramaniyan/BINDER to have an efficient system. The motivation would be to document a product report more efficiently using CAD and datasheet service and also to generate report in an organized way to fast retrieval of the documentation.

With respect to claim 18, Uy, Sholtis, Subramaniyan, BINDER in combination teach the method according to claim 17, Sholtis further teaches each comprising the act of: after selecting the product by the user, setting adjustable parameters of the selected product by the user (col. 23, lines 25-30, 40-45; examiner’s note: the parameters are adjustable by the filters to search for the selected product), wherein the data record of the selected product is dependent on the set parameters (col. 23, lines 25-30, 40-45; examiner’s note: the selected products reports are displayed based on the parameter). One of ordinary skill in the art would recognize that setting an adjustable parameter to find product data record of Sholtis into the invention of Uy/BINDER to have an efficient search system.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate setting an adjustable parameter to find product data record of Sholtis into the system of Uy/Subramaniyan/BINDER to have an efficient search system. The motivation would be to set an adjustable parameter to find product data record faster and also to have multiple types of data record of the product per user requests.

With respect to claim 19, Uy, Sholtis, Subramaniyan, BINDER in combination teach the method according to claim 18, Sholtis further teaches wherein the data record is a file in XML format or JSON format (col. 29, lines 48; examiner’s note: the data record is in a XML file format).  One of ordinary skill in the art would recognize that storing data record in a XML file of Sholtis into the invention of Uy/BINDER to store data.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate storing data record as XML file of Sholtis into the system of Uy/ Subramaniyan/BINDER to have an efficient system. The motivation would be to store data record as XML file to create data record in an efficient way and also to retrieve data record faster.

With respect to claim 20, Uy teaches a system for generating a technical documentation of a configurable product of an electrical drive system, comprising (fig. 10; [0112, 0113]; examiner’s note: items (products) reports are the documentation and paragraph [0058] describes electrical drive system i.e. automobile, motorcycle parts): 
a user interface configured to permit user selection of the product from a plurality of selectable products (fig. 9, 10; [0112]; examiner’s note: users can select an item from element 903 in fig. 9 to view its associated information; fig. 9, 10 displays a user interface); 
a data record generating unit configured to automatically generate a data record of the selected product which contains classification data and product data (fig. 10, [0113]; examiner’s note: when a user selects an item (product) from element 903 in fig. 9, the system generates a report of the select item which includes classification data and other item (product) data and the data record is generated automatically in response to users selection of the product; documentation is generated by TCS (data record generating unit) [0097]);  
a service computing unit having a processor and memory (fig. 1, 2, [0009]; examiner’s note: memory and processor) configured to execute a plurality of different services executable by the processor (fig. 16, fig. 19; [0146, 0154]; examiner’s note: sending reports of a product to different services i.e. broker, importers, customs are executing the services, multiple links to multiple services i.e. customs, broker.etc. are service computing unit [0108]); 
a data transmission unit configured to transmit the data record from the data record generating unit to the service computing unit ([0150, 0151, 0152]; fig. 18, 19; examiner’s note: importer (service), can update the information about an item (product) and the data record is transmitted to them, transmitting the record from broker to an importer requires a transmission unit), wherein at least one of the plurality of different services is configured to Page 5 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US extract the classification data from the received data record ([0092]; examiner’s note: users (broker) [0150, 0151, 0152]; fig. 18, 19; examiner’s note: the broker (service) can extract (access/view/read/update) the classification data i.e. information regarding item (product type)),  
extract documentation data from the product data based on the extracted classification data ((fig. 18, 19, [0153, 0154]; examiner’s note: the broker and importer can access/update (extract) the information stored in the database), 
and generate a partial documentation of the technical documentation based on the extracted documentation data (fig. 19; [0154]; examiner’s note: the importer generated a report of adjustments (partial documentation) based on the data record that is transmitted to them); and 
a documentation unit configured to form the technical documentation by combining the service-specific partial documentations generated by plurality of different services ([0080]; [0081, the audit process 109 and associated functions 119 are linked to the integrated TCS database 124 so that information may be transferred to and from the various repositories and records and may be electronically updated and easily accessed and modified as necessary]; examiner’s note: the adjusted reports from various entities (services) are integrated (combine) into TCS database, TCS system is documentation unit);
wherein the at least one of the plurality of services includes a stored set of rules which is selected based on the extracted classification data ([0071]; examiner’s note: each service i.e. customs has stored rules and classification of an item and applicable rules are selected for the product);
wherein the selectable products include transmissions ([0010]; examiner’s note: product includes transmissions), Uy does not explicitly teach frequency converters, programmable logic controllers, analog sensors, digital sensors, rotary encoders, electric motors, mechanical elements. 
Uy does not explicitly teach wherein at least one of the plurality of services includes a stored recipe which is selected using the extracted classification data; the documentation data is extracted by the at least one of the plurality of services which includes the stored recipe from the product data based on the selected Page 3 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US recipe; the data record of the selected product is automatically generated by reading data of the data record of the selected product from a database; a digital model of the product is generated based on the extracted documentation data and the selected set of rules, and frequency converters, programmable logic controllers, analog sensors, digital sensors, rotary encoders, electric motors, mechanical elements.
However, Sholtis teaches wherein at least one of the plurality of different services includes a stored recipe which is selected using the extracted classification data (col. 6, lines 1-10; col. 40; lines 15-25; examiner’s note: the filters/rules are the recipes because it determines how the product record needs to be presented for each node (service)), the documentation data is extracted from the product data based on the selected Page 3 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US recipe (col. 6, lines 1-10; col. 40; lines 15-25; examiner’s note: data records of a product is presented (extracted) according to the filter/rule); the data record of the selected product is automatically generated by reading data of the record of the selected product from a database ([col. 21, lines 20-25; col 30, lines 30-37]; examiner’s note: data record is read and automatically generated).
One of ordinary skill in the art would recognize that extracting data record according to a filter/rule of Sholtis into the invention of Uy to present most relevant data record.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate extracting data record according to a filter/rule of Sholtis into the system of Uy to have an efficient system. The motivation would be to present data that is most important to save space.
However, Subramaniyan teaches a digital model of the product is generated based on the extracted documentation data and the selected set of rules, and ([0038, 0047, 0049]; examiner’s note: digital model is generated based on user input data (extracted documentation) and based on the selected rules as described in [0049]).  One of ordinary skill in the art would recognize that generating a digital model using extracted documentation and a selected rule of Subramaniyan to include into the system of Uy/ Sholtis to output a report which will include digital model.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate generating a digital model based on rules and data record of Subramaniyan into the system of Uy/Sholtis to have an efficient system. The motivation would be to present data in a digital model to view and understand data faster. 
Uy, Sholtis, Subramaniyan do not in combination teach frequency converters, programmable logic controllers, analog sensors, digital sensors, rotary encoders, electric motors, mechanical elements.
However, BINDER teaches frequency converters ([0041, a voltage-to -frequency converter]), programmable logic controllers ([0493, Programmable Logic Controller (PLC)]), analog sensors ([0289, analog sensors having an analog signal output]), digital sensors ([0289, digital sensors]), rotary encoders ([0153, rotary encoder]), electric motors ([0095, an electric motor may be an ultrasonic motor]), mechanical elements ([0091, mechanical elements]).  One of ordinary skill in the art would recognize that multiple types of products i.e. frequency converters, analog/digital sensors etc. of BINDER to incorporated with the system of Uy to document the status of multiple types of products.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate multiple types of products of BINDER into the system of Uy to have a robust system. The motivation would be to document status of multiple types of products and also to find multiple types of product status.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATIMA P MINA/Examiner, Art Unit 2159  


/AMRESH SINGH/Primary Examiner, Art Unit 2159